Exhibit 10.12

 

LOGO [g853623ex10_12logo.jpg]

Notice of Grant

Babcock & Wilcox Long-Term Incentives

March 2, 2015

TO: Participant

The Company is pleased to advise that you have been granted long-term incentives
as follows:

 

Date of Grant:

    March 2, 2015

Cliff-Vesting Restricted Stock Units Granted:

    xxx

Ratable-Vesting Restricted Stock Units Granted:

    xxx

Non-Qualified Stock Options Granted:

   xxx @ $xx.xx

By your signature below, you agree that these incentives are granted under and
governed by the terms and conditions of the 2010 Long-Term Incentive Plan of The
Babcock & Wilcox Company (as amended and restated to date, the “Plan”), and the
2015 B&W Restricted Stock Units (cliff vesting), Restricted Stock Units (ratable
vesting) and Stock Options Agreements, which are attached to and made a part of
this document. A copy of the Plan and the Prospectus relating to the stock
issued under the Plan can be found at http://equityawardcenter.schwab.com under
the “At a Glance/My Company Info” tab in your Schwab account. The Plan and
Prospectus are incorporated by reference and made a part of this document. If
you would like to receive a copy of either the Plan or Prospectus, please
contact             at [telephone number] or [email].

Please acknowledge (1) your receipt and acceptance of this Notice of Grant and
accompanying long-term incentives and (2) your agreement with the terms
contained in the Grant Agreement governing such long-term incentives, by signing
both this Notice and the enclosed copy hereof and returning one such signed copy
to The Babcock & Wilcox Company at The Harris Building, 13024 Ballantyne
Corporate Place, Charlotte, NC 28277, Attention:                 , and marked
“Personal and Confidential.” Your long-term incentives will not be effective
until you return a signed copy of this Notice. Please do so no later than 30
days from the date of the Notice.

 

 

     Date:           

Participant

        